 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEconomy Fire and Casualty Co. and Missouri-Mis-sissippi River Valley District Council, Interna-tional Ladies' Garment Workers' Union, AFL-CIO. Case 14-CA-15121September 22, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn March 22, 1982, Administrative Law JudgePhil W. Saunders issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings,' findings,2and conclusions3of the Administrative Law JudgeWe agree with the Administrative Law Judge's ruling admitting intoevidence certain statements made by Viv Eberle in her affidavit givenduring the course of the investigation of the charge in the instant caseHowever, we disagree with the Administrative Law Judge's rationale, setforth in fn. 4 of his Decision, for admitting the evidence into the recordThe Administrative Law Judge, apparently viewing Eberle's affidavit asa deposition, relied on the Board's decision in Alvin J. Bart and Co., Inc.,236 NLRB 242 (1978), in which the Board found admissible two prioraffidavits of a witness which contradicted the witness' testimony at thehearing. However, the illstant case, unlike Bart, is controlled by Rule 803of the Federal Rules of Evidence which provides, inter alia, the follow-ing exception to the hearsay rule(5) Recorded recollection A memorandum or record concerning amatter about which a witness otce had knowledge but now has in-sufficielit recollection to enable him to testify fully and accurately,shown to have been made or adopted by the witness when thematter was fresh in his memory and to reflect that knowledge cor-rectly. If admitted, the memorandum or record may be read into evi-dence but may not itself be received as an exhibit unless offered byan adverse partyWe are satisfied that the conditions precedent to operation of this hearsayexception have been nmet here as Eherle gave the affidavit to the Boardagent only 2-1/2 months after the underlying events occurred and theAdministrative Law Judge credited Eberle's testimony that the affidavitwas "true and accurate" when it was given. Under these circumstances,the Administrative Law Judge properly allowed Eberle to read a portionof her affidavit into the recordz Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not tooverrule an administrative law judgr's resolutions with respect to credibility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings3 In agreeing with the Administrative lIaw Judge that Supervisor PamChancy in her June II, 1981, conversation with Mary Gornan violatedSec. 8(aXl) of the Act by, inter alia, improperly soliciting grievances, we,unlike the Administrative Law Judge, attach no significance to Supervi-sor Chaney's inquiry to the personnel department, at Gorman's irnstiga-tion, as to whether Gorman's pending wage increase, which was notitself alleged to be unlawful, had been approved264 NLRB No. 3and to adopt his recommended Order, as modifiedbelow.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Economy Fire and Casualty Co., Centralia, Illinois,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1. Substitute the following for paragraphs I(a),(b), and (d):"(a) Soliciting grievances in order to influenceemployees against selecting the Missouri-MississippiRiver Valley District Council, International Ladies'Garment Workers' Union, AFL-CIO, as their bar-gaining representative."(b) Threatening loss of benefits by denyingaccess to management in the event the Union is se-lected."(d) Warning that in the event of the Union allbenefits will be taken away except those manage-ment wants or decides to keep."2. Insert the following as paragraph l(f) and re-letter the subsequent paragraphs accordingly:"(f) Threatening that employees who signedunion cards could lose their jobs if the Union is notselected."3. Substitute the attached notice for that of theAdministrative Law Judge.4 The Administrative Law Judge found, and we agree, that Respond-ent violated Sec. 8(a)(1) of the Act by telling employees that employeeswho signed union cards could lose their jobs if the Union did not comein. However, the Administrative LasrJudge failed to provide for thisviolation in his recommended Order or notice. We have amended therecommended Order and notice to correct this inadsertence, and to accu-rately reflect the violations foundAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR REIATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT solicit grievances in order toinfluence employees against selecting the Mis-souri-Mississippi River Valley District Coun-16 ECONOMY FIRE AND CASUALTY CO.cil, International Ladies' Garment Workers'Union, AFL-CIO, as their bargaining repre-sentative.WE WILL NOT threaten loss of benefits bydenying access to management in the event theUnion is selected.WE WILL NOT threaten that, in event of theUnion, negotiations will start at zero and/orstart at zero because of the National LaborRelations Board.WE WILL NOT threaten that the Companywill move its office if the Union is selected.WE WILL NOT warn that in the event of theUnion all benefits will be taken away exceptthose management wants or decides to keep.WE WILL NOT threaten that employees whosign union cards could lose their jobs if theUnion is not selected.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of rights guaranteed under Section7 of the Act.ECONOMY FIRE AND CASUALTY CO.DECISIONSTATEMENT OF THE CASEPHIL W. SAUNDERS, Administrative Judge: Based on acharge filed on June 29, 1981, by Missouri-MississippiRiver Valley District Council, International Ladies' Gar-ment Workers' Union, AFL-CIO, herein the ChargingParty or Union, a complaint was issued on August 14,1981 (amended on November 4), against Economy Fireand Casualty Co., herein Respondent or Company, alleg-ing violations of Section 8(a)(i) of the National LaborRelations Act. All the parties filed briefs in this matter.Upon the entire record in the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is an Illinois corporation and, at all timesmaterial herein, has maintained an office and place ofbusiness in Centralia, Illinois. Respondent is engaged inthe solicitation, sale, and issuance of fire and casualty in-surance policies, and Respondent's place of business lo-cated at Centralia is the only facility involved in thisproceeding.During the 12-month period ending July 31, 1981,which period is representative of its operations during alltimes material hereto, Respondent, in the course andconduct of its business operations, received from policyholders insurance premiums valued in excess of $500,000,of which in excess of $50,000 represented premiums re-ceived from policy holders located outside the State ofIllinois.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof Section 2(5) of the Act.III. THE UNFAIR L ABOR PRACTICESThe principal issue involved in this case is whether theRespondent violated Section 8(a)(1) of the Act as a resultof various conversations that were held between the su-pervisors and employees. The allegedly unlawful state-ments were made by three supervisors' in periods whenthey distributed legal campaign literature on or aboutMarch 30, April 8, and June 11, 1981.2 It appears fromthis record that the Union began an organizing campaignamong the employees at Respondent's office in Centraliaabout the middle of March 1981.It is alleged that on or about March 30, 1981,3Re-spondent, acting through Marie Davis, attempted to so-licit grievances by informing employees that a union wasunnecessary as employees could come to her with theirproblems; that on the same date Supervisor Davis threat-ened employees with the denial of a statutory right inreprisal for their selection of a union by telling employ-ees that they would have to go through their steward ifany work-related problems arose; that also on or aboutMarch 30, Supervisor Davis told employees that, if aunion were selected, negotiations would start at zero andemployees could lose benefits; and it is further allegedthat on March 30 Supervisor Davis solicited grievancesand impliedly promised to resolve employee complaintsby telling employees that paying dues for a spokesmanwas useless when employees could go to the Respondentat any time.On March 30, Supervisor Marie Davis engaged in aconversation with employees Patricia Stricker and Vi-vienne Eberle. The conversation in question occurred asDavis handed these two employees a company memo,dated March 30, addressed to "all employees" and signedby David S. Moorman, Respondent's resident vice presi-dent (G.C. Exh. 2). Stricker testified that SupervisorDavis then asked if they had any questions about thememo, at which time she (Stricker) inquired as to whatnegotiation was, and that Supervisor Davis responded bystating that if the Union got in the Company would haveto negotiate with the Union to pay wages, and "they willstart at zero," and then Davis continued by tellingStricker and Eberle that during the negotiations--"theUnion might get more for you, might get less, or itmight end up exactly the same."Employee Viv Eberle testified that, on or about March30, she recalled receiving and seeing General Counsel'sExhibit 2 and also acknowledged a conversation she andPat Stricker had with Supervisor Marie Davis on theI The supervisory status of Davis. Baldridge, and Chancy is not disput-ed.2 G.C. Exhs. 2. 3, and 6., All dates are 1981 unless stated otherwise17 DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove date, but then testified that she had no present rec-ollection of that conversation. However, Eberle admittedthat she had previously given an affidavit to the Board,and at the hearing before me identified a certain docu-ment as her affidavit prepared during the course of an in-terview with a Board agent on July 15, and then alsostated that answers which she provided to the Board'sagent on that occasion were true and accurate to the bestof her recollection.4According to the affidavit given byEberle-Supervisor Davis, on March 30, told her andStricker that she did not think the Union was necessarybecause employees could always come to her if they hada problem and they did not need a go-between; that itwas useless to pay dues for someone to speak for themwhen they could come to management at any time, but ifthe Union came in, the employees would have to gothrough their steward if any problems as to their jobsarose; and stated that Supervisor Davis also told themthat "negotiations would start at zero" and employees"could possibly end up with less benefits" than they nowhad.Employee Linda Marshall testified that she also had aconversation with Supervisor Davis on March 30. Mar-shall stated that this conversation occurred at her deskand no one else was present-and that Davis handed herthe company memo dated March 30, 1981 (G.C. Exh. 2),and asked her if she had any questions, and then Davisexplained the memo and said that the negotiations (withthe Union) "would start at zero wages."Supervisor Davis admitted talking to all her employees(16 of them including Stricker and Eberle) relative to thecompany document received in evidence as GeneralCounsel's Exhibit 2. Davis testified that on the occasionin question employee Viv Eberle stated that in her expe-rience with unions "personal problems" were settled byunion stewards, but that she (Davis) replied that, fromher experience, it was "work related problems" thatwere settled. Davis could not recall any conversationwith employee Stricker or stating that they could losebenefits if they joined the Union, but at another time ad-mitted telling Eberle and Stricker that in negotiations theemployees could end up "with more, the same, or less,"but denied telling them that negotiations would start atzero. Davis testified that she informed Eberle that theCompany enjoyed good relationship with people in herdepartment, and therefore she did not think it was neces-sary to have "someone else" handle any problems.It is alleged in the complaint that on or about April 16,1981, Respondent, acting through Supervisor Tomi Bal-dridge, told employees that, if a union were selected, ne-4The Respondent argues that specific statements bh Eherle in her affi-davit (read into the record) are inadmissible to prove the truth of thematters asserted therein However. under circumstances here, I will admitinto evidence certain statements mllade by Eberle in her affidavit. SeeAlvin J. Bart and Co.. Inc.. 236 NLRB 242 (1978) (and court cases andauthorities cited therein). and wherein the Board stated, in part, at 24!."If the sworn statements to the Board agent are regarded as depositions,they are not hearsay under the Federal Rules. And there is good reasonto treat them as such because there is no requirement under the FederalRules that the prior statement embodied in a deposition be subject tocross-examination when made." In the instant case, Eberle does not denythe contents of her affidavit but testified that it was "true and accurate,"and, therefore, under such circulilstanlces, I must conclude that it present-ed the truth in the matter as she did nothing to discredit her affidavit.gotiations for wages would begin at zero and unionmembers would probably end up with less pay; that onthe same date Supervisor Baldridge evinced a regressivebargaining posture by telling employees that if a unionwere selected all benefits would be taken away exceptfor those which Respondent decided to give employees;that also on April 16 Baldridge threatened to dischargeemployees who signed union cards if the Union were notsuccessful; and lastly it is alleged that on the above-men-tioned date Supervisor Baldridge told employees that theUnion would be of no benefit to the employees and thatunion activity was futile.5The General Counsel produced testimony through em-ployee Florence Knox to the effect that on April 16 sheoverheard a conversation between employee BarbaraBecker, Becky Rickhoff, and Supervisor Tomi Baldridge,wherein Baldridge told Becker and Rickhoff that, if theUnion came in, negotiations or wages would start at"ground zero" and those within the Union would prob-ably end up making less pay than they make now, andthat Baldridge continued by saying that all benefitswould be taken away except for those that D. E. Bitz,president of the Company, would decide to let the em-ployees have. In addition, Knox also heard Baldridge tellBecker and Rickhoff that, if the Union did not gothrough, and employees signed a union card, the employ-ees could lose their jobs, and, if an employee signed aunion card and the Union did not go through, the em-ployees would have to pay union dues without unionrepresentation.Supervisor Baldridge admitted talking to Becker andRickhoff on the date in question (April 16) and furtheradmitted that Knox could have overheard parts of herconversation since Knox was sitting at a desk directlybehind her. However, Baldridge denied making anystatement about loss of benefits if the employees joinedthe Union, and also denied making any remarks aboutdischarges if union cards were signed and the Union didnot get in, and further denied saying that union activitywould be of no benefit or would be futile, or that em-ployees would have to pay dues without union represen-tation.Baldridge testified that, in her union conversationswith Becker and Rickhoff on April 16, they asked ques-tions and then expressed concern that the Companywould be closing down because of the Union and wereafraid they would be fired, and also told her that theydid not want to sign any cards or pay union dues liketheir husbands were doing. Baldridge stated that, inreply to the above, she told them that as far as she knewthe Company would not be closing, that they had theright to organize and sign cards. and that there "wouldhe no way" to discharge them.Respondent also called Barbara Becker, presently anauto rater for the Company. and produced testimonythrough her to the effect that, when she had beenhanded General Counsel's Exhibit 6 (letter by the Com-pany to employees relative to unions in mid-April), sheT he General Counsel ne(,v m, ,ses to strike this last all cgati!n againstBaldridge (par. 51) inasmuch as there is no evidence in the record to sup-port it. In accordance therewith. I hereby grant the motion18 ECONOMY FIRE AND CASUALTY CO.asked Baldridge questions about it in the presence of em-ployee Rickhoff and with Florence Knox nearby.Becker testified that on this occasion she asked Baldridgeabout signing union cards and whether dues could hecollected during certain periods, and whether the em-ployees would be "better off' with or without a unionand if they would lose or gain benefits, and Baldridge re-plied, "It could go either way-we could gain, we couldlose some." Becker stated that Supervisor Baldridge didnot say that they would be fired if employees signed acard and the Union did not get in, nor did she say thattheir union activity was a waste of time nor did she tellthem that if the Union got in the Company would takeaway the benefits, nor did Baldridge tell them that nego-tiations would start at zero.It is alleged in the complaint that on or about June I IRespondent, acting through Assistant Supervisor PamChaney, attempted to solicit grievances by asking an em-ployee if that employee had any complaints about Re-spondent: that on the same date Supervisor Chaney toldan employee that, if a union were selected, negotiationswould start at zero; that on or about June 11 Chaney in-terfered with, restrained, and coerced employees by mis-stating the law in telling an employee that if a unionwere selected negotiations would start at zero accordingto the National Labor Relations Board; and it is furtheralleged that on or about June 11 Supervisor Chaney im-pliedly threatened that Respondent would move its placeof business if the employees selected a union.In support of these allegations employee MaryGorman testified that on June II Supervisor PamChaney approached the desk and asked her to go intothe breakroom. There Chaney handed her a copy of acompany memo (G.C. Exh. 3), and after she read thememo Chaney asked whether she had any questions orcomplaints about the Company, and then went on tostate that the Company had a lot of room for advance-ments and compared their benefits and working condi-tions with other employers. Gorman further testified thatduring the course of their conversation she questionedSupervisor Chaney about certain rumors circulating inthe office, and then asked Chaney whether negotiationswould start "at zero" if the Union got in, to whichChaney replied affirmatively. Gorman said she thenasked how Chaney knew this to be true and Chaney re-sponded, ". .. per the N.R.B. [sic]" On this occasionGorman also asked Supervisor Chaney whether theCompany would move away if the Union got in, andChaney replied, "It wouldn't be in the Company's bestinterest to move, but no one knows what will happen be-cause there's never been a Union in any Economy orKemper office."Gorman testified that during their conversation shehad also inquired of Chaney as to status of her wage in-crease, and that at the end of their talk they went to theoffice where Supervisor Chaney called the PersonnelDepartment about this matter, and then told Gormanthat she had received her raise and it was to be $30, andhad been approved on the day here in question.b Becker admitted Ihal Knox would have been able to hear their con-versalion had she been listening rather than workingSupervisor Chaney admitted that she had a conversa-tion with Mary Gorman on June II, presented her thememo to read, as aforestated, and then asked if she hadany questions as there were many rumors around theoffice. Chaney said that Gorman then inquired whethernegotiations would start at zero. and in reply she statedthat in contract negotiations you "start from scratch"and "sometimes you get more, sometimes you get less,sometimes you end up with the same." Chaney furthertestified that Mary Gorman also asked about her benefitsand her wage raise. Chaney stated that management hadpreviously submitted Gorman for a wage raise, but shehad not yet received the confirmation and this is whyshe called the personnel office. Chaney was then asked ifshe mentioned to Gorman anything about the Companymoving out of town, and Chaney recalled some conver-sation about this and said she told Gorman, "no, theywould not be advantageous for the Company to moveout of town"-that the Company owned the buildingand in her opinion she thought it was against the law tomove out if it was because of union activity. Chaney wasthen asked whether she told Gorman that the negotia-tions would start at zero according to the NationalLabor Relations Board. Chaney replied that she did notrecall mentioning this, and stated that it was not untillater on-after hearing about union organizing-that shebecame familiar with the National Labor RelationsBoard, and until then did not have any idea what theydid or who they were.Final ConclusionsAs pointed out, in late March Supervisor Marie Davishad approached employees Vivienne Eberle and PamStricker and distributed to them a memorandum con-cerning the Company's position on unions, and then pro-ceeded to discuss this matter with them. Initially, Davisdiscussed the lack of a necessity or need for a union toact on the employees' behalf in handling problems withRespondent because employees could come to her withtheir problems. Moreover, Supervisor Davis openly ad-mitted telling the two employees that she believed "wealready had a good relationship, the people and I in mydepartment, and I didn't think it was necessary to havesomeone else handle any problems." Employee Eberle'srecorded recollection is consistent with SupervisorDavis' admission-according to Eberle, Davis stated, "Idon't think a union is necessary, you can always come tome if you have a problem." Further, Eberle stated thatSupervisor Davis admonished, "It's useless to pay duesfor someone to speak for you when you can come to usat any time," but with the additional statement by Davisthat if the Union came in employees would then have togo through a union steward.7As also indicated, on or about June II Supervisor PamChaney approached employee Mary Gorman and handedher a memorandum from David Moorman presenting the7 It is also well established that a statement or reference to employee'sloss of access to management constitutes a violation of Sec. 8(a(I) of theAct--lhat such reference is a clear misstatement of employee rightsunder Section 9(a) of the Act and an unlawful threat of loss of benefitsSacramento Clinical Laboratorr. Inc. 242 NLRB 944 (1979).19 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany's position relative to the Union's organizingcampaign. Employee Gorman's credible testimony isthat, after affording her the opportunity to read theCompany's memo, Supervisor Chaney then asked "if shehad any questions or complaints about the company."Supervisor Chaney admits a conversation with Gormanon the date in question, and I am in agreement that herown account of the incident parallels that of employeeGorman--" asked her if she had any questions or any-thing I could help her with ... ."Counsel for Respondent argues that the admission ofVivienne Eberle's affidavit testimony was erroneous (Ihave found otherwise), and that Pat Stricker gave no tes-timony to support Eberle. Respondent also maintainsthat, even assuming Eberle's affidavit was properly ad-mitted and that testimony contained therein should becredited, there is still no evidence of any unlawful solici-tation-that by Board law it is not the solicitation ofgrievances itself that is coercive and violative of Section8(a)(l), but the promise to correct grievances or a con-current interrogation about union sympathies that islawful-citing Uarco Incorporated, 216 NLRB 1 (1974),and that Davis' testimony with respect to this incidentwas far more lucid and credible.'The Board has frequently indicated that the solicita-tion of grievances from employees during an organiza-tional drive, as is the situation in the instant case, is anattempt to discourage employee support of the union byshowing employer interest and cooperation in solvingproblems. It is an implied promise to remedy complaintsif the employees bypass the union, and it interferes withemployees' free choice of a representative and, as such,is violative of Section 8(a)(1) of the Act. Belcher TowingCompany, 238 NLRB 446 (1978). Moreover, as the Boardsaid in Reliance Electric Company, 191 NLRB 44, 46(1971):8 It should be noted and pointed out that the credited testimony andfacts found in this Decision are based on the record as a whole upon myobservation of the witnesses. The credibility resolutions herein have beenderived from a review of the entire testimonial records and exhibits swithdue regard for the logic of probability, the demeanor of the witnesses andthe teaching of N.L.R.B. v. Walton Manufacturing Company, 369 U.S. 404(1962). As to those witnesses testifying in contradiction to the findingsherein, their testimony has been discredited, either as having been in con-flici with the testimony of credible witnesses or because it was in and ofitself incredible and unworthy of belief. As has been frequently indicatedin these types of cases-ultimate choice between conflicting testimonyrests on the demeanor of the witnesses, the weight of the evidence, theestablished or admitted facts, the inherent probabilities, the reasonable in-ferences drawn from the circumstances and events, and. in sum, all of theother variant factors which a trier of fact must consider in resolvingcredibility. For the most part, I have found the witnesses for the GeneralCounsel in the instant case to be open, straightforward, spontaneous, andconvincing witnesses with more precise memory and recollection of theevents and the details involved, as has been and will be set forth and dis-cussed herein. Moreover, a mailgram from employees was sent to theCompany in late May advising that certain employees were serving as anorganizing committee for the Union, and the signatures of Mary Gorman,Florence Knox, Linda Marshall, and Patricia Stricker appeared on it.Thus, all of the employees upon whose testimony the instant complaint ispredicated, other than Eberle, were known union organizers, and whileRespondent argues otherwise, it readily appears to me that managementconcentrated its antiunion statements and remarks on at least some of theorganizing committee members whose specific identification was thenlater authenticated by the mailgram.Where, as here, an employer, who has not previ-ously had a practice of soliciting employee griev-ances or complaints, adopts such a course whenunions engage in organizational campaigns seekingto represent employees, we think there is a compel-ling inference that he is implicitly promising to cor-rect those inequities he discovers as a result of hisinquiries and likewise urging on his employees thatthe combined program of inquiry and correctionwill make union representation unnecessary.The credited testimony in the instant case, as aforestat-ed, readily implies a promise to correct complaints with-out any union, and the fact that Gorman's proposedwage and pending increase was immediately attended bySupervisor Chaney after she asked if there were anycomplaints is indicative of corrective measures manage-ment would take without union support or intervention.Employee Vivienne Eberle also recalled, as of the dateshe gave a sworn affidavit, that Supervisor Davis statedto her on March 30 that if a union came in employeeswould have to go through their union steward if anyproblems as to their jobs arose. As pointed out, duringDavis' testimony she described her conversation withEberle as comprising a discussion of Eberle's past experi-ences with unions and whether unions handled personalor work-related problems. However, Davis did not di-rectly address the issue of her remarks about the necessi-ty of employees going through a union steward, and Ihave credited Eberle's testimony. As previously detailedherein, employers have been held to violate Section8(a)(l) of the Act by telling employees, that if they se-lected a union as their collective-bargaining representa-tive, they then could not present their grievances or dis-cuss their problems directly with management. See alsoTipton Electric Company, 242 NLRB 202 (1979).The General Counsel also alleges that, on various oc-casions from March through June, several supervisorstold employees that if a union were selected negotiationswould start at zero and employees could lose benefits.Former employee Pam Stricker gave credited testimo-ny, as aforestated, that Supervisor Davis told her onMarch 30 that negotiations would start at zero, andStricker's testimony is corroborated by employee Vi-vienne Eberle whose recorded recollection (now admit-tedly true) was that Davis told them that negotiationswould start at zero, and they (the employees) could pos-sibly end up with less benefits than they now had.9Employee Linda Marshall credibly testified to asecond incident on March 30 in which Supervisor Davisstated that negotiations would start at zero. SupervisorDavis was not questioned as to this statement attributedto her by Marshall, hence Respondent provided no con-tradictory testimony and Marshall's testimony stands un-denied. ' o9 Supervisor Davis stated that at a later time she had made a referenceto negotiations in her discussions and at this time stated that employeescould end up "with more, the same, or less," as previously detailed"' Respondent attempted to discredit Marshall's testimony by showingthat Marshall and Stricker talked among themselves regarding their affi-davits. This record shows that, during the investigative stage of this case,Continued20 ECONOMY FIRE AND CASUALTY CO.As set forth herein, employee Florence Knox testifiedas to another violative incident when a supervisor toldemployees that that negotiations would begin at zero.Knox testified to a conversation she overheard in whichSupervisor Baldridge told employees Barbie Becker andBecky Rickhoff "if the union comes in, negotiationswould start at ground zero. The wages would start atzero, and those within the Union would probably end upmaking less pay that they are now." While SupervisorBaldridge stated that she has no recollection of discuss-ing the subject matter of negotiations with employeesBecker and Rickhoff, she did admit discussing this matterwith some of her employees. Employee Barbie Beckeralso admitted that a conversation about the Union tookplace between her, Rickhoff, and Supervisor Baldridge,and that Florence Knox was nearby. IEmployee Mary Gorman also credibly testified to afourth conversation in which Respondent discussed bar-gaining from zero. She testified that on June I I, during aconversation concerning the Company's position onunions as presented in memorandum, she asked Supervi-sor Chaney if negotiations would start at zero if theUnion got in, and Chaney later admitted that she re-sponded by telling Gorman that in contract negotiationsyou "start from scratch."Counsel for Respondent argues that, even assumingstatements about negotiations starting from zero weremade, such were not violative of Section 8(a)(l)-thatstatements about negotiations starting at zero, in the con-text they were uttered here, are not objectionable-thatthe main thrust of the remarks was that the mere desig-nation of a union would not automatically secure to em-ployees a large increase in wages and benefits, and therewas no specific implication that the Company intendedMarshall and Stricker Wsere present and did speak to one another duringthe Board agent's interviews of witnesses. However. there is no evidencethat they attempted to fabricate any portion of their affidavits to theBoard agent Rather, the tso, witnesses merely sought to ascertain thedates of their conversation with Supervisor Davis. In addition, the unionorganizer who coordinated the arrangements for the taking of affidavits.loby Clifton, testified that the people swaiting to provide their affidavitswere not in the immediate presence of the affiant, but were at the otherend of the room approximately 32 feet away. Furthermore. Marshall andStricker testified as to two different and separate conversations withDavis and hence any alleged collaboration between them would be of nos alue.il Respondent also attacked the credibility of Florence Knox, and ini-tlally did so on the basi, that it doubted Knox's ability to accuratelyoerhear the cornversation. lowever, the evidence established that Knoxis a reliable witness and did hear the conversation. In fact, both of Re-spondent's witnesses involved admitted that it would have been possiblefor Knox to hear the concersation, and in addition Knox testified that Su-pervisor Baldridge's normal speaking voice is loud, so loud, in fact, thatshe has in the past complained about being disrupted in her work Sec-ondly, Respondent argued that Knox's recollection of the conversation issecondary to that of tile actual participants-employee Barbie Becker andformer employee Becky Rickhoff-and pointed out the absence ofBecker's and Rickhoff's testimony in the General Counsel's case. Howev-er, a' indicated. the failule to present a witness who is beyond the con-trol of a proponent does not necessarily warrant an adverse inference.Moreover, not only does employee Becker have doubt about whether sheshould join a union, as this record reveals, but she is also supervised byTomi Baldridge, and whereas Knox is not. I am in agreement that anydiscrepancy in the testimony of Becker and Knox must be resolved in thelatter's favor because. under these circumstances, it would not be surpris-ing if Becker were less than completely candid about her recollection ofa conversation so damaging to her present supervisorto adopt a bargaining posture offering employees lessthat they were receiving.In Coach and Equipment Sales Corp., 228 NLRB 440(1977), the Board stated as follows:"Bargaining from scratch [or zero]" is a danger-ous phrase which carries within it the seed of athreat that the employer will become punitively in-transigent in the event the union wins the election.The Board has held that such "hard bargaining"statements may or may not be coercive, dependingon the context in which they are uttered. Thus,where a bargaining-from-scratch statement can rea-sonably be read in context as a threat by the em-ployer either to unilaterally discontinue existingbenefits prior to negotiations, or to adopt a regres-sive bargaining posture designed to force a reduc-tion of existing benefits for the purpose of penaliz-ing the employees for choosing collective represen-tation, the Board will find a violation. Where, onthe other hand, the clearly articulated thrust of thebargaining-from-scratch statement is that the meredesignation of a union will not automatically secureincreases in wages and benefits, and that all suchitems are subject to bargaining, no violation will befound. A close question sometimes exists whetherbargaining-from-scratch statements constitute athreat of economic reprisal or instead constitute anattempt to portray the possible pitfalls for employ-ees of the collective-bargaining process. The pres-ence of contemporaneous threats or unfair laborpractices is often a critical factor in determiningwhether there is a threatening color to the employ-er's remarks.In the instant case, the credited evidence reveals thaton several occasions supervisors told employees that ne-gotiations would start at zero and that employees couldend up with less benefits or pay than they presently had,or benefits would be taken away except for those theCompany's president decided to let them have. It ap-pears to me that, coupled together, these statements donot simply confine themselves to the legitimate messagethat collective bargaining is potentially hazardous, andthat as a result employees might wind up with less bene-fits after unionization than before. Rather, these state-ments in the instant case can only be taken as meaningthat management intended to adopt a bargaining stancedesigned to ensure that collective bargaining could notresult in any increases in benefits for employees andwould or could probably result in decreased benefits-inshort, that unionization, if it had any effect at all, would,because of Respondent's intransigence, result in worsebenefits, not better. 2 Accordingly, I deem such remarksby Supervisor Davis, Baldridge, and Chaney to be athreat in violation of Section 8(a)(1) of the Act. 'Turning now to the allegation that Supervisor Chaneycoerced employees by misstating the law in telling MaryGorman that if a union were selected negotiations would12 Coach and Equipmenm Sale C(orp., upra.13 See also Dominican Santa Cruz Ilopital, 242 NLRB 1107 (1979).21 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstart at zero according to the National Labor RelationsBoard.In her initial testimony Supervisor Chaney could notrecall mentioning the National Labor Relations Board toGorman during their conversation on June 11, but thenadmitted she had heard about the National Labor Rela-tions Board some months earlier when she was apprisedof the union organizing activity. The General Counselargues that Chaney's testimony is exposed as fabricationby the fact that she maintained no knowledge of theNLRB even though she was a supervisor and talked toemployees about unionization and solicited questionsfrom employees concerning unionization. Moreover, theGeneral Counsel maintains that it defies commonsense tobelieve that she did not know of the NLRB at least someweeks earlier than the June II conversation withGorman, and especially so since Chaney admitted read-ing a mailgram from employees sent to Respondent inlate May stating, among other things, that they authorizethe Union to advise the NLRB that the undersignedwere serving as an organizing committee, as previouslymentioned herein.Based on all the circumstances noted above, and inview of the fact that I have found Mary Gorman to be acredible and reliable witness, I must conclude that theconversation took place as reported by Gorman, and thatwhile Supervisor Chaney might not have been fluent inthe workings of the NLRB, she had at least heard of itby the date of the conversation-June 1.In the final analysis, Supervisor Chaney misstated thelaw on this occasion, and in so doing discouraged em-ployee support for the Union by telling Gorman thatunder the NLRB bargaining would start from scratch-which implies that employees could lose by selecting aunion to represent them, and such clear misstatement ofBoard law interferes with employees' right to free choicein determining representation and, as such, is violative ofSection 8(a)(1).14Considering now the allegation that on or about April16 Supervisor Baldridge evinced a regressive bargainingposture by telling employees that if a union was selectedall benefits would be taken away except for those whichRespondent decided to give employees.Florence Knox testified that she heard Baldridge tellemployees Becker and Rickhoff that "all benefits wouldbe taken away except for those which Mr. D. E. Bitzwould decide to let them have." Employee Becker re-calls that Supervisor Baldridge did discuss employeebenefits with her and Rickhoff although she does notspecifically recall Baldridge mentioning D. E. Bitz'name, but admits that Baldridge could have.The law is clear that a threat to bargain down fromexisting benefits is violative of Section 8(aXI). Such athreat interferes with employees' Section 7 rights to afree choice in representation. Similarly, employer state-ments that all benefits would be taken away except thosemanagement wished to retain demonstrate a clear predis-position not to act in good faith, but would assume atake-it-or-leave-it attitude, and such remarks during an1" See Sacramento Clinical Laboratory. Inc.. supra, 242 NLRB 944.organizing campaign are violative of Section 8(a)(1) ofthe Act. Dominican Santa Cruz Hospital, supra.There is also an allegation that on or about April 16Supervisor Baldridge threatened to discharge employeeswho signed union cards if the Union was not successful.Florence Knox gave credited testimony in support ofthis allegation, as aforestated. Supervisor Baldridge ad-mitted that, on April 16, she met with employees Beckerand Rickhoff (with Knox nearby) and discussed withthem their concern about the office closing and losingtheir jobs if the Union did so prevail.It is, of course, a violation of the Act for an employerto tell employees that anyone caught signing union cardswould be discharged as this interferes with employees'Section 7 rights, and it is also no less a violation, aspointed out, when such threat is surrounded by a condi-tional clause.Turning now to the allegation that on June 11 Super-visor Chaney impliedly threatened that Respondentwould move its place of business if the employees select-ed a union. Mary Gorman testified that, on June 11, Su-pervisor Chaney asked if she had any questions concern-ing Respondent's position on the Union as presented inits memorandum. In response to Gorman's questionwhether the Company would move away if the Unioncame, Supervisor Chaney then stated, "It wouldn't be inthe company's best interest to move, but no one knowswhat will happen because there's never been a union inany Economy or Kemper offices."'5It is Board law that an employer violates Section8(a)(1) of the Act if it threatens to close or move itsplace of business if a union is selected by its employees-the resulting job loss restrains, coerces, and interfereswith employees in their Section 7 rights, and whetherthere has been interference, restraint, or coercion doesnot turn on the subjective impact which the statementmay have on the individual employee. Rather, the test iswhether it can reasonably be said that the employer'sconduct tends to interfere with the free exercise of em-ployee rights under the Act.'6Applying this test, I findthat Chaney's remark-that "no one knows what willhappen because there's never been a union in any Econo-my or Kemper offices," in reply to the question ofwhether the Company would move-constituted a thinlyveiled threat of retaliation against the union supporters,and no less a violation even though somewhat qualifiedby the statement that it would not be in Respondent'sbest interest to move. San Lorenzo Lumber Company, 238NLRB 1421 (1978); Stanford Seed Co., 245 NLRB 1064,1067 (1979).The foregoing statements that have been attributed tothe Respondent include the solicitation of grievances;threatening loss of benefits by denying access to manage-ment in event of union representation; numerous threatsIs Chaney initially testified that she did not recall any conversationwith Mary Gorman on June 11 concerning Respondent moving out oftown, but then stated that Gorman had asked her about the possibility ofthe Company moving.IK Gorman was very much concerned about the possibility of theoffice closing. because, as she testified, a computer which had beenscheduled to be installed in the office around this time had not been in-stalled and so she wondered if that was a sign of impending closing.22 ECONOMY FIRE AND CASUALTY CO.that if a union were selected negotiations would start atzero and/or start at zero according to the NLRB; warn-ing that all benefits could be taken away except thosethat management decided to keep; threats to dischargeemployees who signed union cards; and threats that theCompany would move its place of business if a unionwere selected.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.CONCL USIONS OF LAW1. Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By engaging in conduct described and detailed insection III, above, Respondent has engaged in and is en-gaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4. The above-described unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER ' 7The Respondent, Economy Fire and Casualty Co.,Centralia, Illinois, its officers, agents, successors, and as-signs, shall:1 In the event no exceptions are filed as provided by Sec 102.46 ofthe Rules and Regulations of the National Labor Relations Board. thefindings, conclusions. and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations. be adopted by the Board and1. Cease and desist from:(a) Soliciting grievances.(b) Threatening loss of benefits by denying access tomanagement.(c) Threatening that in event of the union negotiationswould start at zero and/or start at zero according to theNLRB.(d) Warning that all benefits could be taken awayexcept those management decided to keep.(e) Threatening that the Company would move itsoffice if the Union were selected.(f) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action to effectuatethe policies of the Act:(a) Post at its office in Centralia, Illinois, copies of theattached notice marked "Appendix."18Copies of saidnotice, on forms provided by the Regional Director forRegion 14, after being duly signed by Respondent's rep-resentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or cov-ered by any other material.(b) Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.become its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes18 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appealk Enforcing anOrder of the National l.abor Relations Board."23